Johnson,DW v. State                                                 















IN THE
TENTH COURT OF APPEALS
                       

No. 10-98-009-CR

     CHRISTOPHER DON MILLSAP,
                                                                                        Appellant
     v.

     THE STATE OF TEXAS,
                                                                                        Appellee
                                 

From the 66th Judicial District
Hill County, Texas
Trial Court No. 30,760
                                                                                                               

MEMORANDUM OPINION
                                                                                                               

      On November 20, 1997, the appellant, Christopher Don Millsap, pled no contest to the
offense of burglary of a building, and the court assessed an enhanced punishment of 15 years’
incarceration in the Institutional Division of the Texas Department of Criminal Justice.  After
perfecting his appeal from the trial court’s judgment, Millsap has now filed a motion to voluntarily
dismiss his appeal.
      The appellate rule governing voluntary dismissals in criminal appeals states:
At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk. . . .

Tex. R. App. P. 42.2(a).

      We have not issued a decision in this appeal.  The motion is signed by both Millsap and his
attorney.  Thus, the motion meets the requirements of the rules and is granted. 
      Millsap’s appeal is dismissed.
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed May 6, 1998
Do not publish